Title: From George Washington to the Massachusetts Council, 4 August 1779
From: Washington, George
To: Massachusetts Council


        
          Gentlemen
          Head Quarters West Point August 4th 1779
        
        I had the Honor to address you Yesterday—and to transmit you some intelligence from New York. I have since reciev’d a letter to my Lord Stirling from an Officer at Newark of which a copy is inclosed. I have the Honor to be with the greatest respect & Esteem Gentlemen, Your Most Obedt Servt
        
          Go. Washington
        
        
          P.S. I have accts through another Channel to the above effect.
          
            G. W——n
          
        
      